     Case 2:19-cv-02741-CM-ADM Document 5 Filed 12/30/19 Page 1 of 2
     Case 3:19-md-02913-WHO Document 343 Filed 12/23/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                                      MDL No. 2913



                                       (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −17)



On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 396 F.Supp.3d 1366 (J.P.M.L. 2019). Since that time, 121 additional action(s)
have been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable William H. Orrick, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Orrick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
consent of that court, assigned to the Honorable William H. Orrick, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                           FOR THE PANEL:



                                                                           John W. Nichols
      Dec 23, 2019                 I hereby certify that the annexed
                                 instrument is a true and correct copy     Clerk of the Panel
                                   of the original on file in my office.

                             ATTEST:
                             SUSAN Y. SOONG
                             Clerk, U.S. District Court
                             Northern District of California


                                 by:
                                            Deputy Clerk
                                 Date:   December 23, 2019
   Case 2:19-cv-02741-CM-ADM Document 5 Filed 12/30/19 Page 2 of 2
   Case 3:19-md-02913-WHO Document 343 Filed 12/23/19 Page 2 of 2




IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2913



                 SCHEDULE CTO−17 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.     CASE CAPTION


KANSAS

  KS        2       19−02741    USD 383 Manhattan−Ogden v. JUUL Labs, Inc.

KENTUCKY EASTERN

  KYE       5       19−00476    Fayette County Public Schools v. JUUL Labs, Inc. et al

MICHIGAN EASTERN

  MIE       4       19−13600    Shadi v. Juul Labs, Inc. et al

MISSOURI WESTERN

 MOW        6       19−03422    Mountain Grove School District v. Juul Labs, Inc.

TENNESSEE EASTERN

  TNE       3       19−00506    Smith v. JUUL Labs, Inc. et al
